Arnold, J.,
delivered the opinion of the court:
It was obligatory on the railroad company to announce or give notice in some way of the name of the station on the arrival of the train at Madison Station, and to stop the train long enough for appellant to get off with safety, and the company was liable for any loss or injury sustained by him on account of this not being done. Louisville N. O. & T. R. R. Co. v. Mask, 64 Miss. 738.
Whether the failure of the train to stop at Madison Station resulted from inadvertence, or a willful disregard of duty and of appellant’s rights, is not shown by the record. There is no testimony on this point, but it does appear that no special injury or damage was done to appellant, and that the jury allowed him full compensation for the loss of time and expense incurred by reason of his being carried beyond the place of his destination. In our judgment this was the just and lawful measure of his recovery, and the court below committed no error in instructing the jury that exemplary damages should not be awarded. In order to have justified the infliction of exemplary damages, or proof of mental anxiety occasioned by separation from his family, it was necessary for appellant to have shown that the failure to stop the train was willful, or that the wrong was aggravated in some manner by the railroad company or its employees. Chicago R. R. Co. v. Scurr, 59 Miss. 456; V. & M. R. R. Co. v. Scanlan, 63 Id. 413.
Mental suffering is not readily distinguishable from physical suffering, and to become an element of damages it must be based on bodily injury, or the injury by. which it is produced must be attended by circumstances of malice, insult, or oppression. Pierce on Railroad, 302. Johnson v. Wells, 6 Nev. 224; Wyman v. Leavitt, 71 Maine 227; Bovee v. Town of Danville, 53 Vt. 183; Canning v. Inhabitants of Williamstown, 1 Cush. 451; Trigg v. St. Louis &c. R. R. Co., 6 Am. & Eng. R. R. Cases 345.

Affirmed,